Determination unanimously confirmed without costs and petition dismissed. Memorandum: In confirming the determination of the Kenmore Housing Authority, we note particularly that the record supports the findings of the Hearing Officer that petitioner testified falsely under oath in contriving a story to explain why he sent the BOCES student to paint petitioner’s apartment and that he instructed the young man to falsify records to conceal what he had done. (Article 78 proceeding transferred by order of Supreme Court, Erie County, Forma, J.) Present—Dillon, P. J., Denman, Green, Pine and Lowery, JJ.